Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “compensating for noise present in the power lines, including by sensing a peak to average power ratio (PAPR) of the power lines to be greater than a predetermined threshold, and executing the following when the sensed PAPR is greater than the predetermined threshold, controlling the transmitter to hold a current frame from being transmitted, and controlling the receiver to discard an incoming frame; and initiating retransmission of the held frame and enabling receiving of the receiver when the PAPR is sensed to be less than the predetermined threshold”.

Regarding claim 3, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a second gateway device configured to receive one of the single phase lines containing a phase/live wire, a neutral wire and a protective earthing wire, the first gateway device and the second gateway device being further configured to compensate for noise present in the power line, including by sensing a peak to average power ratio (PAPR) of the power line to be greater than a predetermined threshold, and executing the following when the sensed PAPR is greater than the predetermined threshold, controlling the first gateway device to hold a current frame from being transmitted, and controlling the second gateway device to discard an incoming frame; and, initiating retransmission of the held frame by the first gateway device and enabling receiving by the second gateway device when the PAPR is sensed to be less than the predetermined threshold; and a receiving unit inside of the building coupled to the second gateway device”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631